HOUGH, Circuit Judge
(dissenting). The majority opinion states as the question in this case whether defendant “has not the right to sell this article under the trade-marks which truly indicate its origin.” With this statement I agree, but disagree with the meaning given by the decision to the word “origin.”
It is not yet settled whether a trade-mark is to be primarily regarded as protecting the trade-mark owner’s business from a species of unfair competition, or protecting the public from imitations.
The decision in this case seems to me to lean the wrong way, because in my opinion a trade-mark is primarily a protection to the owner’s business. It is attached to the business, is a part of it, and cannot be detached therefrom; there being no such thing as the transfer of a trade-mark in gross. If this be true, it makes no difference whether the plaintiff’s business grew out of an agency for another, provided only that it be shown that it is an honest business and belongs to the person who attached, and (perhaps) duly registered the trade-mark, which describes the product of that business.
*544This plaintiff made a business in Java powder. It is an honest business, and whatever rights the French manufacturer had in the United States became the rights of the plaintiff. If, therefore, the primary function of the trade-mark is to protect this plaintiff’s business in his own country, it malees no difference at all that the genuine French article is the thing offered by defendant. That genuine article has become an infringement because the business of dealing in that article within the United States is the plaintiff’s business.